UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6464


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

REGINALD MCKINNON, a/k/a Reg, a/k/a Big Reggie,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:14-cr-00259-RBH-8)


Submitted: July 20, 2021                                            Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald McKinnon, Appellant Pro Se. Lauren L. Hummel, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald McKinnon appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). “A

district court abuses its discretion when it acts arbitrarily or irrationally, fails to consider

judicially recognized factors constraining its exercise of discretion, relies on erroneous

factual or legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d

151, 158 (4th Cir. 2018) (internal quotation marks omitted). Our review of the record

shows that the district court properly considered the circumstances presented by the

pandemic, McKinnon’s health conditions, and the 18 U.S.C. § 3553(a) factors, before

denying McKinnon’s motion. Therefore, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               2